DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-15, 17-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Dal et al. (US Pub. 2015/0364592; hereinafter “van Dal”).
van Dal discloses [Re claim 1] semiconductor structure fabrication method comprising: forming a support structure 208 (page 5, paragraph 55) having a first sidewall (left sidewall) and a second sidewall (right sidewall) (see fig. 14); forming a 2D material 204 (page 3, paragraph 39; page 5, paragraph 55) upon the first and second sidewalls of the support structure 208 (see fig. 14); and forming a transistor device (a 
van Dal discloses [Re claim 2] wherein at least a portion of the source contact 1702 (page 6, paragraph 65), gate dielectric 1604 (page 5, paragraph 60), gate layer 1606 (page 5, paragraph 60), and 2ME002-0046-US-07drain contact 1702 (page 6, paragraph 65) are formed on the 2D material 204 (see fig. 17), and wherein the gate layer 1606 is formed on the gate dielectric layer 1604 (page 6, paragraph 63; see fig. 16).
van Dal discloses [Re claim 3] wherein the support structure comprises a fin 208 (page 10, paragraph 91), the 2D material 204 formed upon at least two opposing fin sidewalls (see fig. 14).
van Dal discloses [Re claim 4] wherein the support structure comprises a fin 208 (page 10, paragraph 91), the 2D material 204 formed upon at least two opposing fin sidewalls (see fig. 14) and a surface (top surface of the fin 208) extending between opposing sides of the fin (see fig. 14).
van Dal discloses [Re claim 6] wherein the support structure 208 comprises a silicon carbide material (the fin structure 208 can be a portion of the substrate 102; page 3, paragraph 37, so, materials for the substrate 102 and the fin structure 208 can be a same material, silicon carbide; pages 2-3, paragraph 34).
van Dal discloses [Re claim 7] wherein the 2D material 204 is graphene (page 3, paragraph 39; page 5, paragraph 56).
van Dal discloses [Re claim 8] wherein forming the transistor device comprises depositing a high-k dielectric layer 1604 (page 6, paragraph 62) on the 2D material 204 (see fig. 16).
van Dal discloses [Re claim 9] wherein the high-k dielectric layer 1604 comprises aluminum oxide (page 6, paragraph 62).
van Dal discloses [Re claim 10] wherein the high-k dielectric layer 1604 is deposited by ALD (page 6, paragraph 62).
van Dal discloses [Re claim 11] a semiconductor structure comprising: a semiconductor substrate 102 (pages 2-3, paragraph 34); a support structure 208 (page 3, paragraph 37) on the semiconductor substrate 102 (see figs. 16 and 17), the support structure 208 having a first sidewall (left sidewall) and a second sidewall (right sidewall) (see figs. 16 and 17); a 2D material 204 (page 3, paragraph 39) upon the first and second sidewalls of the support structure 208 (see figs. 16 and 17); and a transistor device (a FinFET device including a gate stack 112; page 5, paragraph 60) on the first and second sidewalls of the support structure 208 (see figs. 16 and 17), the 2D material 204 providing a source region 108, a drain region 108, and a channel region 110 of the transistor device (page 3, paragraph 39; page 5, paragraph 55; see fig. 17).
van Dal discloses [Re claim 12] wherein the 2D material 204 is formed as a layer (a sheet layer) upon the first sidewall and the second sidewall (see figs. 16 and 17).
van Dal discloses [Re claim 12] wherein the 2D material 204 is formed as a layer (a sheet layer) upon the first sidewall, the second sidewall, and a surface (top surface of the fin 208) extending between the first and second sidewall (see figs. 16 and 17).
van Dal discloses [Re claims 14 and 15] wherein the first sidewall (left sidewall) and the second sidewall (right sidewall) are opposing sides of a fin structure 208 (page 10, paragraph 91; see figs. 16 and 17).
van Dal discloses [Re claim 17] wherein the 2D material 204 is graphene (page 3, paragraph 39).
van Dal discloses [Re claim 18] wherein the semiconductor substrate comprises silicon carbide (pages 2-3, paragraph 34).
van Dal discloses [Re claims 19 and 20] wherein the fin structure 208 comprises a silicon carbide material (the fin structure 208 can be a portion of the substrate 102; page 3, paragraph 37, so, materials for the substrate 102 and the fin structure 208 can be a same material, silicon carbide; pages 2-3, paragraph 34).
van Dal discloses [Re claim 22] wherein forming the transistor device comprises depositing a high-k dielectric layer 1604 (page 6, paragraph 62) on top of the 2D material 204 (see fig. 16).
van Dal discloses [Re claim 23] wherein the high-k dielectric layer 1604 comprises aluminum oxide (page 6, paragraph 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 16, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over van Dal in view of Ching et al. (US Pub. 2017/0207126; hereinafter “Ching”).
van Dal discloses [Re claim 5] wherein the support structure comprises: a supporting semiconductor substrate 102 (pages 2-3, paragraph 34) with a surface 210 (top surface; page 5, paragraph 59; see fig. 14); a first fin 208 coupled to the surface of the supporting semiconductor substrate (page 5, paragraph 59; see fig. 14).
van Dal fails to disclose explicitly wherein a second fin extending in a direction parallel with the first fin on the surface of the supporting semiconductor substrate, wherein a portion of the surface of the supporting semiconductor substrate extends between the first fin and the second fin.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a multiple fins in a FinFET, as taught by Ching, because it would have been to obtain a two-fin FinFET device  (Ching; page 2, paragraph 22).
[Re claim 16] van Dal fails to disclose explicitly wherein the first sidewall is part of a first fin structure and the second sidewall is part of a second fin structure.
However, Ching discloses wherein forming a first fin 306a having a first sidewall (left sidewall), and a second fin 306b with a second sidewall (right sidewall) in a direction parallel with the first fin extending a substrate 202 (page 2, paragraph 28; see figs. 3A and 3B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a multiple fins in a FinFET, as taught by Ching, because it would have been to obtain a two-fin FinFET device  (Ching; page 2, paragraph 22).
Ching discloses [Re claim 21] wherein the first and second fin structures comprise a silicon carbide material (page 3, paragraph 31).  The motivation statement stated in the rejection of claim 16 above also applies.
[Re claim 24] van Dal fails to disclose explicitly wherein the first sidewall and second sidewall are sloped relative to the semiconductor substrate.

And also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a fin structure with a certain shape, as taught by Ching, because it would have been to obtain desired dimension and characteristics appropriate for a FinFET structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 11, 17, 18, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9 and 11-13 of U.S. Patent No. 9,947,660 (hereinafter “Pat-660”).  Although the claims at issue are not identical, Pat-660 discloses all the claimed limitations of the listed claims.  See below.
Pat-660 discloses [Re claim 1] a semiconductor structure fabrication method comprising: forming a support structure (fin) having a first sidewall and a second sidewall (see claim 1 of Pat-660); forming a 2D material upon the first and second sidewalls of the support structure (see claim 1 of Pat-660); and forming a transistor device (a gate, a gate dielectric, a source contact, a drain contact) on the first and second sidewalls of the support structure (see claim 1 of Pat-660), the 2D material providing a source region, a drain region, and a channel region of the transistor device (see claim 1 of Pat-660).
Pat-660 discloses [Re claim 2] wherein at least a portion of the source contact, gate dielectric, gate layer, and 2ME002-0046-US-07drain contact are formed on the 2D material, and wherein the gate layer is formed on the gate dielectric layer (see claim 1 of Pat-660).
Pat-660 discloses [Re claim 3] wherein the support structure comprises a fin, the 2D material formed upon at least two opposing fin sidewalls (see claim 2 of Pat-660).
Pat-660 discloses [Re claim 7] wherein the 2D material is graphene (see claim 4 of Pat-660).
Pat-660 discloses [Re claim 11] a semiconductor structure comprising: a semiconductor substrate (see claim 9 of Pat-660); a support structure (fin) on the semiconductor substrate (see claim 9 of Pat-660), the support structure having a first sidewall and a second sidewall (see claim 9 of Pat-660); a 2D material upon the first and second sidewalls of the support structure (see claim 9 of Pat-660); and a transistor device (a gate, a gate dielectric, a source contact, a drain contact) on the first and 
Pat-660 discloses [Re claim 17] wherein the 2D material is graphene (see claim 12 of Pat-660).
Pat-660 discloses [Re claim 18] wherein the semiconductor substrate comprises silicon carbide (see claim 11 of Pat-660).
Pat-660 discloses [Re claim 22] wherein the transistor device comprises a high-k dielectric layer on top of the 2D material (see claims 1 and 13 of Pat-660).
Pat-660 discloses [Re claim 23] wherein the high-k dielectric layer comprises aluminum oxide (see claim 13 of Pat-660).

Claims 1-3, 7, 11, 17, 18, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9 and 11-13 of U.S. Patent No. 10,103,144 (hereinafter “Pat-144”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-144 discloses all the claimed limitations of the listed claims.  See below.
Pat-144 discloses [Re claim 1] a semiconductor structure fabrication method comprising: forming a support structure (fin) having a first sidewall and a second sidewall (see claim 1 of Pat-144); forming a 2D material upon the first and second sidewalls of the support structure (see claim 1 of Pat-144); and forming a transistor device (a gate, a gate dielectric, a source contact, a drain contact) on the first and second sidewalls of the support structure (see claim 1 of Pat-144), the 2D material 
Pat-144 discloses [Re claim 2] wherein at least a portion of the source contact, gate dielectric, gate layer, and 2ME002-0046-US-07drain contact are formed on the 2D material, and wherein the gate layer is formed on the gate dielectric layer (see claim 1 of Pat-144).
Pat-144 discloses [Re claim 3] wherein the support structure comprises a fin, the 2D material formed upon at least two opposing fin sidewalls (see claim 2 of Pat-144).
Pat-144 discloses [Re claim 7] wherein the 2D material is graphene (see claim 4 of Pat-144).
Pat-144 discloses [Re claim 11] a semiconductor structure comprising: a semiconductor substrate (see claim 9 of Pat-144); a support structure (fin) on the semiconductor substrate (see claim 9 of Pat-144), the support structure having a first sidewall and a second sidewall (see claim 9 of Pat-144); a 2D material upon the first and second sidewalls of the support structure (see claim 9 of Pat-144); and a transistor device (a gate, a gate dielectric, a source contact, a drain contact) on the first and second sidewalls of the support structure, the 2D material providing a source region, a drain region, and a channel region of the transistor device (see claim 9 of Pat-144).
Pat-144 discloses [Re claim 17] wherein the 2D material is graphene (see claim 12 of Pat-144).
Pat-144 discloses [Re claim 18] wherein the semiconductor substrate comprises silicon carbide (see claim 11 of Pat-144).
Pat-144 discloses [Re claim 22] wherein the transistor device comprises a high-k dielectric layer on top of the 2D material (see claims 1 and 13 of Pat-144).
Pat-144 discloses [Re claim 23] wherein the high-k dielectric layer comprises aluminum oxide (see claim 13 of Pat-144).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        November 15, 2021